1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                              ***
6    FERRIL J. VOLPICELLI,                           Case No. 3:17-cv-00690-MMD-WGC
7                                     Petitioner,               ORDER
            v.
8
     WARDEN BAKER, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Respondents’ fifth motion for enlargement of time (ECF

12   No. 20) is granted. Respondents will have until December 20, 2018, to respond to the

13   amended petition for writ of habeas corpus in this case.

14

15         DATED THIS 14th day of December 2018.

16

17                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28
